OPINION — AG — ** BONDED INDEBTEDNESS — SCHOOL — ANNEXATION ** THE PROVISIONS OF HOUSE BILL NO. 120 (1949) LEGIS., CONCERNING THE ASSUMPTION OF BONDED INDEBTEDNESS EXISTING AT THE TIME THE BOUNDARIES OF SCHOOL DISTRICTS ARE CHANGED BY ANNEXATION APPLY ONLY IN THE CASES WHERE SCHOOL DISTRICT BOUNDARIES ARE CHANGED BY ANNEXATION MADE PURSUANT TO BY HOUSE BILL NO. 120 ON OR AFTER JULY 1, 1949, THE EFFECTIVE DATE OF SAID ACT, AND ARE NOT APPLICABLE TO SHIFT THE LIABILITY OR RESPONSIBILITY FOR BONDED INDEBTEDNESS THAT EXISTED AT THE TIME SCHOOL DISTRICT BOUNDARIES WERE CHANGED PRIOR TO THAT DATE UNDER THE PROVISIONS OF ANY PRIOR STATUTE RELATING THERETO. 70 Ohio St. 7-2 [70-7-2], 70 Ohio St. 7-3 [70-7-3] (JAMES C. HARKIN)